DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: The limitation “the inside of the body” (Lines 5-6) should be amended to recite “an inside of the body section.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0277477 to Hajder et al.
Claim 1: A guide robot1 comprising:
a lower section (see annotated FIG. 6 below);
a body section (see annotated FIG. 6 below) provided above the lower section and having a movable guide 26 that slidably moves forward and backward;
a case 41 covering the body section and having an opening so that [an] inside of the body [section] is accessible and allows the movable guide 26 to move into or out of the body; and
a door 43 connected to the moveable guide 26 to open or close the opening.
Hajder does not disclose wherein the lower section has a plurality of wheels.
Nevertheless, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify Hajder such that the lower section has a plurality of 
Claim 2: Hajder, as modified in the rejection of Claim 1 above, discloses the guide robot according to claim 1, wherein the door 43 comprises:
a display 26;
a display cover (see annotated FIG. 6 below, the case holding the display) accommodating the display 26; and
a display support (part of the “interlocking sliding rails” disclosed in Paragraph [0048]) protruding from the display cover to open or close the opening.
Claim 3: Hajder, as modified in the rejection of Claim 1 above, discloses the guide robot according to claim 1, wherein the door 43 is rotatably connected to the movable guide 26 (see FIGS. 5-6).
Claim 4: Hajder, as modified in the rejection of Claim 1 above, discloses the guide robot according to claim 1, wherein the body section further includes an installation plate (the installation plate corresponds to part(s) of the “interlocking sliding rails” disclosed in Paragraph [0048] which are coupled to pivot mechanism 44) having a space which restricts a movement distance of the movable guide 26 (the portion of the sliding rails which are coupled to the pivot mechanism limit/restrict how far the movable guide 26 can slide out).
Claim 5: The Office notes that commonly-used interlocking sliding rails include a roller coupled to a front of each outer rail, and a flange provided on each inner rail which rides on a respective roller of the outer rail.  In view of commonly-used interlocking sliding rails, the Office finds that it would have been obvious to those having skill in the art at the time of filing that Hajder, 
a slide guide (portion of the “interlocking sliding rails” coupled to 26) coupled to the installation plate;
a slider (a roller provided on the installation plate/outer rails) allowing the slide guide to be inserted therein to slidably move; and
a guide plate (flange of the inner rails) connected to the slider to be movable forward and backward.
Claim 6: The Office notes that the flanges of inner rails of commonly-used interlocking sliding rails generally include a portion which is bent and configured to contact the rollers of the outer rails in order to limit/restrict the distance that drawers can be opened.  Accordingly, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that Hajder, as modified in the rejection of Claim 1 above, discloses the guide robot according to claim 5, wherein the moveable guide further includes a stopper (e.g., a portion of a flange of the inner rails which is bent and configured to contact the rollers of the outer rails) to contact a wall (surface of the rollers of the outer rails) defining the space to restrict the movement distance.

    PNG
    media_image1.png
    804
    814
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2005/0277477 to Hajder et al. is considered to be the closest prior art.  
Hajder does not disclose the limitation recited in Claim 7.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
        
        In this case, the Office recognizes that a “robot” or “guide robot” is generally defined to mean, e.g., “an autonomous machine capable of sensing its environment, carrying out computations to make decisions, and performing actions in the real world” (see https://robots.ieee.org/learn/).  However, in the case of pending Claim 1, none of the structure appears to be related to this definition.  Thus, the preamble is not considered a limitation and is of no significance to the claim construction.